ORDER
The Disciplinary Review Board on August 11,1998, having filed with the Court its decision concluding that RICHARD S. YUSEM of SOMERVILLE, who was admitted to the bar of this State in 1977, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that RICHARD S. YUSEM is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*596ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.